REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 3/23/2021.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are DE 19933397 of Ertl and US 2011/0088324 of Wessel.

Regarding Claims 1, Ertl teaches a glare shield device which is configured to selectively and at least partially block light from a source of glare, from reaching an eye of a viewer, the glare shield device comprising: at least a first translucent layer having a multiplicity of elements, the translucency of the multiplicity of elements are separately changeable, the glare shield device is configured to set a first element from a multiplicity of elements of the first layer the first element between the source of glare and a first eye of the viewer, a light trajectory between the source of glare and the first eye of the 

But it is not obvious to combine Ertl and Wessel to teach wherein the multiplicity of elements each have a viewing direction range which is limited to at most a given angle, and wherein a light trajectory lies between the source of glare and the first eye of the viewer within viewing direction range of the first element, and a light trajectory between the source of glare and a second eye of the viewer lies outside the viewing direction range of the first element.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a glare shield device further comprising:
wherein the multiplicity of elements each have a viewing direction range which is limited to at most a given angle, and wherein a light trajectory lies between the source of glare and the first eye of the viewer within viewing direction range of the first element, and a light trajectory between the source of glare and a second eye of the viewer lies outside the viewing direction range of the first element,


Claims 2-19 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 


/JIE LEI/Primary Examiner, Art Unit 2872